Casey, J.
(dissenting). In my view, application of the “neutral principles of law” approach to resolution of the intrachurch property dispute at issue here requires affirmance of Trial Term’s judgment and, therefore, I dissent.
The State has a legitimate interest in resolving property disputes, and a civil court is a proper forum for that resolution (Presbyterian Church v Hull Church, 393 US 440, 445). A civil court’s role, however, in resolving church property disputes is severely circumscribed by the First Amendment, but “[cjivil courts do not inhibit free exercise of religion merely by opening their doors to disputes involving church property” (supra, at p 449). Rather, the First Amendment forbids civil court involvement in those church property disputes “where resolution of the disputes cannot be made without extensive inquiry by civil courts into religious law and polity” (Serbian Orthodox Diocese v Milivojevich, 426 US 696, 709). Thus, although virtually any dispute over church property can be characterized generally as religious, particularly those arising out of a schism between a local church and the denominational church to which it has been affiliated, the foregoing principles establish that the First Amendment does not preclude civil court resolution of such a dispute so long as the method selected by the civil court for resolving the dispute does not require extensive civil court inquiry into ecclesiastical matters (compare Jones v Wolf, 443 US 595, with Serbian Orthodox Diocese v Milivojevich, supra).
In Jones v Wolf (supra), the court held that the “neutral principles of law” approach to resolving church property *172disputes does not run afoul of the First Amendment. In so doing, however, the court noted that a State is free to adopt any one of a number of methods for resolving such disputes, so long as the method chosen does not involve extensive inquiry into religious doctrine or polity (supra, at p 602). The Court of Appeals has recently employed the “neutral principles of law” approach to a religious dispute involving a marital agreement (Avitzur v Avitzur, 58 NY2d 108), and the same approach should be used to resolve this church property dispute (see Russian Church of Our Lady of Kazan v Dunkel, 33 NY2d 456, 462).
Jones v Wolf (443 US 595, 603, supra) instructs that, under the “neutral principles of law” approach to resolving church property disputes, a civil court may examine the deeds, the local church charter, the constitution of the general church and State statutes governing the holding of church property, to determine the intentions of the parties concerning ownership in the event of a schism. The court cautioned, however, that “[i]n undertaking such an examination, a civil court must take special care to scrutinize the document in purely secular terms, and not to rely on religious precepts” (supra, at p 604).
New York property disputes in the Presbyterian Church are often governed by subdivision 3 of section 69 of the Religious Corporations Law, which requires the trustees of the local church to govern the property in accordance with the constitution of the United Presbyterian Church in the United States of America (see, e.g., Trustees of Presbytery of N. Y. v Westminster Presbyt. Church of West Twenty-third St., 222 NY 305). For churches incorporated prior to 1828, the provisions of the Religious Corporations Law are not applicable if they are inconsistent with the law as it existed at the time of incorporation, unless the church reincorporates after 1828 or the trustees, by resolution, determine that the provisions of the Religious Corporations Law shall apply (Religious Corporations Law, § 24). Here the local church incorporated in 1803, and the provisions of subdivision 3 of section 69 of the Religious Corporations Law are apparently inconsistent with the law at that time (see Matter of First Presybt. Soc. of Town of Buffalo, 106 NY 251, 254). The record reveals no reincorpo*173ration by the local church subsequent to 1828 and no resolution by the trustees determining that the provisions of the Religious Corporations Law shall apply. Thus, the relevant New York statute governing ownership and control of church property is inapplicable.
Turning to the original certificate of incorporation of the local church, it is silent as to the manner in which local church property is to be owned and controlled, as is an amended certificate filed in 1809. Similarly, the various deeds in evidence by which the local church acquired property over the years contain nothing to indicate that the denominational church had any interest, legal or beneficial, in the property.
Turning now to the constitution, or Book of Order, of the denominational church, care must be taken to make the examination in light of the Supreme Court’s cautionary instruction, noted above, that the document be scrutinized in purely secular terms. Defendants rely alternatively on two provisions in the Book of Order to establish the parties’ intent that the denominational church retain control over the local church’s property in the event of a schism.* In part II, chapter XXXII, section 62.11, the Book of Order provides that whenever a local church has been dissolved or becomes extinct, “such property as it may have * * * shall be held * * * as the presbytery may direct, in conformity with the Constitution of The United Presbyterian Church in the United States of America”. The provision, however, is expressly limited to dissolution or extinction of a local church, which concededly has not occurred here. Moreover, the phrase “such property as it may have” can be read as recognizing the local church’s right to control and dispose of its property before it is dissolved or becomes extinct. Next, defendants rely on sections 41.07 and 41.15 of chapter XI of part II. Section 41.07 expressly vests in the “session”, which is the governing body of the local church elected by its communicant members and moderated by its *174minister, the “exclusive authority over the uses to which the church buildings and properties may be put”. Section 41.15 authorizes the presbytery, or regional governing body, to appoint a commission to replace a local church’s session if it finds that the session is unable or unwilling to manage wisely the affairs of its church. Defendants actually used this provision here. Concerning the control of local church property, this provision is ambiguous in view of the general principles of church government contained in part II, chapter V, section 35.03, which provides that the “judicatories”, including the presbytery, shall have no “civil jurisdiction”, and that “[tjheir power is wholly moral or spiritual, and that only ministerial and declarative”. Of greater significance is that in 1929 an amendment to the Book of Order was proposed which would have expressly provided that the local churches held their property in trust for the denominational church. The proposal was rejected, but in 1981, long after the dispute at issue here arose, a similar amendment was proposed and accepted. Although this latter amendment stated that its purpose was simply to declare a principle adhered to by the church from its inception, the proposal and rejection of a similar amendment in 1929 indicates otherwise.
The foregoing factors amply support the trial court’s decision. The deeds clearly vest title to the property exclusively in the trustees of the local church. The Book of Order leaves exclusive control over the property with the local governing body, and while defendant presbytery has jurisdiction over the local governing body, that jurisdiction is expressly limited to moral or spiritual matters. Thus, at the time the instant dispute arose, the relevant documents contained no clear expression of the parties’ intent that control over local church property be granted to defendants in the event of a schism. The proposal and rejection of a trust amendment in 1929 and the proposal and acceptance of a similar amendment in 1981 provide further proof establishing that such was not the intention of the parties. It should be emphasized that this analysis requires no inquiry into church doctrine or polity. Nor does the Book of Order incorporate religious concepts in the provisions relating to ownership of property. Rather, the foregoing *175conclusion results from examination of the relevant documents in light of “objective, well-established concepts of trust and property law familiar to lawyers and judges” (Jones v Wolf, 443 US 595, 603, supra).
Before concluding, some of defendants’ arguments should be disposed of directly. Defendants maintain that pursuant to Watson v Jones (13 Wall [80 US] 679), the First Amendment requires civil courts to defer to church decision in disputes involving church affairs. The holding in Watson, however, has clearly been modified over the years and, as noted above, Jones v Wolf (supra) authorizes civil court involvement in church property disputes under the “neutral principles of law” approach employed herein. Defendants also maintain that New York law requires deference to the church decision herein, but the cases cited for this proposition (Trustees of Presbytery of N. Y. v Westminster Presbyt. Church of West Twenty-third St., 222 NY 305, supra; Matter of Presbytery of Albany, 63 Misc 2d 791, affd 35 AD2d 252, affd 28 NY2d 772, app dsmd 404 US 803) were decided on the basis of statutes not applicable here. Relying upon Serbian Orthodox Diocese v Milivojevich (426 US 696, supra), defendants argue that deference must be given to the decision of defendant presbytery to appoint a commission to replace the session of the local church and that, therefore, the courts of this State cannot resolve the property dispute. In the Serbian case, however, control over the disputed property concededly rested with the bishop of the diocese and the real dispute was over the propriety of the decision of the denominational church to remove the bishop, clearly a matter of church polity. Here, in contrast, the dispute is the classic one over the control of local church property in the event of a schism between the local church and the denominational church with which the local church has been affiliated, and resolution of that dispute does not depend upon the propriety of any disciplinary action taken by the denominational church. Defendants also rely on the lengthy affiliation of the local church with the denominational church, but mere involvement of the local church in defendants’ ecclesiastical affairs does not necessarily subject the local church to defendants’ control insofar as its property matters may be concerned *176(New York Dist. of Assemblies of God v Calvary Assembly of God, 64 AD2d 311, 314). Defendants assert that beneficial use or control of the property is at issue here, not legal title, but that is true of most intrachurch property disputes. Indeed, the theory that civil courts should not become involved where the dispute involves use or control of church property, rather than legal title, was advanced by the dissenters in Jones v Wolf (443 US 595, 610-621, supra). Finally, that defendants may be a hierarchical religious organization, rather than congregational, as defendants contend, is not dispositive of this dispute under the “neutral principles of law” approach, for this argument, too, was advanced by the dissenters in Jones v Wolf (supra).
The only affirmative injunctive relief granted by the judgment appealed from herein concerns the local church property. Since the proof in the record, using the “neutral principles of law” approach, provides an ample basis for the trial court’s finding that the parties had no intention, at the time this dispute arose, to have defendants obtain control of local church property in the event of a schism, the judgment should be affirmed.
Sweeney and Weiss, JJ., concur with Kane, J.; Mahoney, P. J., concurs in a separate opinion; Casey, J., dissents in an opinion.
Judgment modified, on the law and the facts, by reversing so much thereof as granted plaintiffs injunctive relief and dismissed the counterclaim; complaint dismissed, and judgment directed to be entered in favor of defendants on their counterclaim, permanently enjoining plaintiffs from failing to obey the directives, orders and mandates of the administrative commission in the management and control of plaintiff church, and, as so modified, affirmed, without costs.

 Defendants contend that the wording of these two provisions differs from that of similar provisions in the Book of Order reviewed by the Georgia courts in Jones v Wolf (244 Ga 388, cert den 444 US 1080), following remand from the Supreme Court, and that, therefore, the result herein should be different from that in Wolf, where the courts ruled that the local church retained control of its property.